DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Applicant’s response filed on January 20, 2022 has been entered. Claims 1-13 and 16 are pending and under examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending Application Serial No. 16/803,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
4.	The Information Disclosure Statements filed on March 17, 2022 and April 27, 2022 have been considered.
	The Information Disclosure Statement (IDS) filed on February 1, 2022 has also been considered. The copy required by 37 CFR 1.98(a)(2) has not been provided for several foreign and non-patent literature citations. These references have not been considered and are lined though on the IDS.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
5.	Applicant’s arguments filed on January 20, 2022 have been fully considered.
	Priority 
	Applicant acknowledges that the Office has afforded the pending claims an effective filing date of April 12, 2011 (Remarks, page 17). The Remarks also state that “Applicant does not acquiesce to the Office’s point of view concerning other priority documents,” but no specific arguments are provided as to the documents to which benefit has been denied (Remarks, page 17). Accordingly, the comments set forth previously concerning the effective filing date are reiterated below with minor modifications to address the claim amendments since they remain applicable. 
	Objections to the Drawings
	Applicant argues that the objections should be withdrawn in view of the amendments to the specification and submission of replacement drawing sheets (Remarks, page 17).
	This argument was persuasive. The objections have been withdrawn.
	Objections to the Specification 
	Applicant argues that the objections should be withdrawn in view of the amendments to the specification (Remarks, page 17).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 1-15 under pre-AIA  35 U.S.C. 112, first paragraph (lack of enablement)
	Applicant argues that the rejection should be withdrawn in view of the amendments to independent claim 1, which limit the number of targets to be amplified in a single reaction mixture to 200 to 2,000 (Remarks, pages 18-19). Applicant also notes in this portion of the response that new claim 16 imposes particular limitations on the multiplex PCR conditions by requiring a long annealing time between 10 and 20 minutes and also low target-specific primer concentrations of 1-20 nM.
	This argument was not persuasive because the amended claims still fail to comply with the enablement requirement for the reasons set forth below in the modified rejection. First, the amended claims still encompass amplification of very large numbers of target loci in a single reaction mixture since claim 1 recites “performing a multiplex PCR and a universal PCR to amplify target loci that comprise 200 to 2,000 polymorphic loci.” The use of “comprise” in the aforementioned portion of claim 1 clearly indicates that amplification of more than 2,000 loci in a single reaction is still encompassed by the claims. Second, the claims are still quite broad compared to the working examples, which require particular reaction conditions, a preliminary adapter ligation step, and the use of target-specific and universal primers in combination. When the breadth of the claims is considered in light of the prior art and the teachings in the specification, it is not clear that the ordinary artisan would have been able to practice the full scope of the claimed methods without undue experimentation. Accordingly, the rejection has been maintained with modifications. 
	Double Patenting
	Applicant argues that the provisional rejection should be withdrawn in view of the submission of a proper terminal disclaimer with the response (Remarks, page 19). 
	This argument was persuasive. The provisional rejection has been withdrawn. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or
under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as
follows:
The later-filed application must be an application for a patent for an invention which is
also disclosed in the prior application (the parent or original non-provisional application or
provisional application). The disclosure of the invention in the parent application and in the later-
filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the
first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco
Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
In this case, the disclosure of each of Provisional Application Serial Nos. 61/395,850; 61/398,159; 61/462,972; and 61/448,547 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the aforementioned provisional applications fail to provide support for a method comprising: (i) providing a DNA sample comprising cell-free DNA of maternal and fetal origin, wherein said DNA comprises at least 200 to 2,000 polymorphic loci; (ii) amplifying said DNA using multiplex PCR and universal PCR, wherein the multiplex PCR comprises amplifying the 200 to 2,000 polymorphic loci in a single reaction mixture; and (iii) using next-generation sequencing to measure the amounts of the target loci. These features are required by all of the claims. Accordingly, the instant claims 1-13 and 16 have an effective filing date of April 12, 2011.

Drawings
7.	The replacement drawings filed on January 20, 2022 are accepted. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. Each of these factors is discussed below.
Nature of the Invention
The claims are drawn to a method for measuring the amount of a plurality of target loci in a maternal blood sample. The method comprises the following steps: (1) isolating cell-free DNA from the maternal blood sample, wherein the DNA comprises maternal and fetal DNA; (2) using multiplex PCR and a universal PCR to amplify target loci that comprise 200 to 2,000 polymorphic loci from the cell-free DNA or DNA derived therefrom, wherein the multiplex PCR comprises amplifying said polymorphic loci in one reaction mixture; and (3) using next-generation sequencing to measure the amounts of the target loci that comprise said polymorphic loci. The method further requires that the amounts are measured without prior knowledge of parental genotypes. 
The claimed methods are classified in the unpredictable arts of molecular biology and biochemistry. 
Breadth of the Claims
The claims are not overly broad in scope. They require the use of particular amplification methods (multiplex PCR and universal PCR) and are limited to a particular type of sample (cell-free DNA isolated from a maternal blood sample). The claims are also limited to a particular group of sequencing methods (next-generation sequencing methods). That said, though, multiplex PCR encompasses methods that use two target-specific primers as well as methods that use one target-specific primer and a universal or adaptor-specific primer. As well, with the exception of new claim 16, the claims also do not require any particular reaction conditions. Lastly, the recitation “performing a multiplex PCR and a universal PCR to amplify target loci that comprise 200 to 2,000 polymorphic loci” in claim 1 still encompasses amplification of large numbers of target loci (e.g., 10,000 or 5,000 different loci) in a single reaction mixture. 
Level of Skill in the Art
The ordinary artisan typically holds at least a master’s degree has several years of experience. 
State of the Prior Art & Unpredictability
As discussed in the “Priority” section, the effective filing date of the claims is April 12, 2011. The prior art does not teach a method comprising all of the recited steps. 
Methods combining multiplex PCR and universal PCR were known at the time of the invention as evidenced by Varley & Mitra (Genome Research 2008; 18: 1844-1850) (see Figures 1-2) and also Englert (US 6,964,847 B1) (Figure 2).1 These references are limited relative to the claims, though, since neither discloses a reaction in which target loci comprising 200 to 2,000 polymorphic loci were amplified in a single mixture. Varley & Mitra only amplified 90 target nucleic acids in a single reaction (page 1847, column 2), and although this reference and Englert state that the disclosed methods can be used to amplify thousands of targets (Varley & Mitra at page 1847, column 2 – page 1848, column 1; Englert at column 4, line 65 – column 5, line 2), neither one discloses successful amplification of so many targets in a single reaction mixture. As well, a later pre-grant publication that lists Varley as an inventor—US 2014/0256558 A1—states that the method disclosed in the 2008 Genome Research publication cited above is not suitable for amplifying circulating DNA (e.g., cell-free fetal DNA present in maternal blood) (see also para. 12 of the ‘558 publication).2 Somewhat similarly, Rava et al. (US 2011/0201507 A1) and Dhallan (US 2004/0137470 A1) each describe multiplex amplification of cell-free DNA (Rava at Example 7 on page 38; Dhallan at Example 13 on pages 109-115), but neither reference discloses successful PCR amplification of 200 to 2,000 target loci in a single reaction mixture since only amplification of 28 and 29 loci is disclosed (Rava at page 38; Dhallan at para. 2108).3 Finally, the prior art of Lu et al. (Analytical and Bioanalytical Chemistry 2010; 396: 2055-2064) teaches that multiplex PCR is technically challenging since each primer pair added to the reaction can compromise efficiency, and different primer sets must be tested empirically (page 2059, column 2).4
The prior art also teaches that the DNA used in the claimed methods—cell-free fetal and maternal DNA isolated from a maternal blood sample—presents particular challenges. For example, Chiu et al. (Proceedings of the National Academy of Sciences, USA 2008; 105: 20458-20463) states that “[T]he fact that fetal DNA represents only a minor fraction of total DNA in maternal plasma, with the majority being contributed by the pregnant woman herself, has offered considerable challenge” (page 20458, column 1).5 This reference also notes that cell-free DNA (fetal and maternal) is fragmented (page 20459, column 1), which, in view of the teachings of Alaeddini et al. (Forensic Science International: Genetics 2010; 4: 148-157) (see, e.g., pages 151-153), would have suggested to the ordinary artisan that multiplex PCR may not be a reliable means of amplifying or detecting target loci.6 As well, Lo (BJOG 2009; 116: 152-157) teaches that the small amount of cell-free fetal DNA present in maternal blood samples complicates the process of amplifying and quantifying the amount of these nucleic acids (page 153).7
Guidance in the Specification
The specification discusses multiplex PCR and targeted sequencing on pages 77-83. On page 79, the specification describes a process for targeted sequencing that may use one, some, or all of the following steps: (a) generating and amplifying a library with adaptor sequences on both ends of DNA fragments to be sequenced; (b) dividing into multiple reactions after library amplification; (c) performing 1000 to 10,000-plex amplification of target loci using a universal primer and a target-specific primer; (d) amplifying the products of (c) using a target-specific reverse primer and a universal primer; (e) 1000-plex pre-amplification of target loci for a limited number of cycles; and (f) dividing the products of the 1000-plex pre-amplification into aliquots, amplifying subpools of targets in individual reactions (e.g., 50 to 500-plex reactions), and pooling the resulting products for sequencing. 
The specification also describes “highly multiplexed PCR” on pages 79-83. Here, the specification teaches that conventional multiplex PCR methods introduce a large amount of allelic bias and non-specific amplification products (pages 79-80) and teaches that these problems can be addressed via the following solutions, which allow up to 500,000 loci to be amplified (page 80): (a) generating a DNA library in which the DNA molecules have adapter molecules at each end, amplifying the DNA molecules in the library, dividing the resulting amplification products into multiple fractions, and subjecting the fractions to a first amplification that uses a plurality of target-specific forward primers and at least one universal primer and a second amplification that uses a plurality of target-specific reverse primers and at least one universal primer; and (b) conducting multiplexed pre-amplification of selected target loci for a limited number of cycles, dividing the amplification products into aliquots, amplifying subpools (i.e., subsets of targets) in the aliquots, and pooling the resulting amplification products. The specification also teaches that nesting may be incorporated into the PCR (page 80). Additional details regarding these procedures is provided on pages 80-83 and also on pages 83-90, where the “Mini-PCR” section discusses the issue of multiplexed amplification using short target nucleic acids. See also pages 93-102, where additional details concerning nesting and target-specific amplification are provided.
The specification additionally provides guidance as to primer design for highly multiplexed PCR (pages 90-92). This portion of the specification discusses ways to identify problematic primers (pages 90-92), use of primers having a short target-specific sequence and a 5’ tag sequence (page 92), and the use of low primer concentrations and long annealing times to improve specific amplification when conducting a highly multiplexed reaction (page 92).
Working Examples 
The specification includes working examples that are relevant to the claimed methods. In particular, Examples 4, 7, and 9-13 on pages 164-165 and 167-172 are relevant to the claimed methods. Each of these examples describes the successful multiplex amplification of cell-free DNA isolated from maternal plasma (see, e.g., Example 4 on page 164), and all of the examples include a multiplex PCR step and universal PCR step (see, e.g., Example 4 on page 164; Example 7 on pages 167-168; and Example 9 on pages 169-170). The number of SNP loci successfully amplified ranges from 800 loci in Example 4 (page 164) to 9,600 loci in Example 9 (page 169). 
The methods described in Examples 4, 7, and 9-13 differ significantly from the claimed methods, though, in several ways. First, unlike the instant claims, which do not require adaptor ligation or conducting the multiplex PCR and the universal PCR in a particular order, the methods disclosed in each of Examples 4, 7, and 9-13 include an initial adapter ligation step that is followed by universal PCR and then multiplex PCR (Example 4 at page 164; Example 7 at pages 167-168; Example 9 at pages 169-170; Examples 10-13 at pages 171-172). Second, each of the methods uses somewhat unconventional amplification conditions, specifically, a longer than typical annealing time and a low concentration of each target-specific primer (pages 164, 167, and 169). A longer annealing time and low target-specific primer concentrations are only required by new claim 16. Third, the methods disclosing higher degrees of multiplexing (e.g., 1200-plex as in Example 7 or 9600-plex as in Example 9) also use multiple rounds of PCR and include the use of nested primers (pages 167-170), neither of which is required by the instant claims. 
It is not clear that the much broader method recited in the claims will be able to achieve the same high degree of multiplexing disclosed in the working examples, particularly in view of the challenges associated with highly multiplexed PCR using a sample containing only small amounts of fragmented DNA. 
Quantity of Experimentation
The ordinary artisan would have to conduct a very large quantity of highly unpredictable experimentation before being able to successfully practice the claimed methods. Specifically, the ordinary artisan would have to work out the conditions that would allow amplification by multiplex PCR in a single reaction of target loci comprising 200 to 2,000 polymorphic loci in a cell-free DNA sample obtained from a maternal blood sample when the method does not include at least one of the following elements: (i) a pre-amplification adapter ligation and universal PCR amplification step, and (ii) use of low concentrations of the target-specific primers in combination with long annealing times during the multiplex PCR. The ordinary artisan would also have to conduct experimentation to determine whether the protocols disclosed in the working examples are capable of amplifying the much larger numbers of loci still encompassed by the claims (e.g., 10,000 loci, 50,000 loci or 500,000 loci). Still further, the ordinary artisan would have to determine that the amplification methods generate products that are capable of being used in a next-generation sequencing method conducted with the goal of quantifying the amount of each different target. 
Based on the teachings in the specification of the instant application and the prior art cited above, this would be an inventive, difficult, and unpredictable undertaking. Complications related to the limited amount of fetal DNA in the sample and the fragmented nature of the maternal and fetal DNA would need to be addressed as would the challenges associated with successfully using so many different primers in a single reaction. For example, the primer concentrations and thermal cycling parameters would have to be optimized, and based on the teachings in the prior art and the specification, this optimization would require empirical testing. The specification and prior art provide some guidance as to practice of the methods, but since there is no reduction to practice or disclosure in the prior art of the successful amplification of so many nucleic acids from such a challenging sample in a single reaction, the guidance is, in fact, quite limited relative to the claims. As a result, the ordinary artisan would essentially have to test the much broader aspects of the claims—very large numbers of loci, different amplification conditions, performance of multiplex PCR and universal PCR in any order relative to one another, etc—using only the guidance set forth in the specification and working examples, which is much narrower in scope. This experimentation would be conducted with no guarantee of success, and it would be required for each different method broadly encompassed by the claims. The quantity of experimentation required and its unpredictable nature lead inevitably to the conclusion that undue experimentation would be required to practice the claimed methods. 
Conclusion
In view of the foregoing, it is clear that the specification fails to enable the claimed methods, and claims 1-13 and 16 are rejected under pre-AIA  35 U.S.C. 112, first paragraph for failing to comply with the enablement requirement. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected because there is a lack of clear antecedent basis for “each target-specific primer.” Claim 1, from which claim 16 depends, suggests target-specific primers by reciting multiplex PCR, but it is not clear from claim 1 (or any definition in the specification) that target-specific primers are required, particularly since multiplex PCR can be conducted with that are not target-specific primers. Applicant could address the issue by amending claim 1 to require target-specific primers in the multiplex PCR step. 

Conclusion
10.	No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of these references was cited in the last Office action.
        2 The ‘558 pre-grant publication was cited in the last Office action.
        3 Each of these references was cited in the last Office action. 
        4 This reference was cited in the last Office action.
        5 This reference was cited in the last Office action.
        6 This reference was cited in the last Office action.
        7 This reference was cited in the last Office action.